DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-14 do not clearly set forth the metes and bounds of the patent protection desired.  The limitations in claim 9 “preliminarily obtaining a first pulse width and a first pulse interval when detecting pulse waves including two pulses by optically scanning adjacent two particles by irradiating laser light, the first pulse width being a pulse width of one of the two pulses and the first pulse interval being an interval between the two pulses; preliminarily obtaining a second pulse width when detecting pulse waves including a single pulse by optically scanning a particle isolated from other particles by irradiating laser light, the second pulse width being a pulse width of the single pulse; [...] measuring a pulse width of each detected pulse wave and a pulse interval between two pulse waves which are consecutively detected when optically scanning the surface by irradiating laser light” are unclear.  The limitations use the term “when” 
Similarly, claims 9-12 recite “when it is determined that [...]”.  This limitation appears to be an optional step without positively reciting active steps, see above.  Do any of determining steps occur prior to counting the analytes?  What do determining steps encompass?  The claims should be written in conventional terminology positively reciting active method steps including specific conditions the applicant is trying to claim.  For the purpose of this Office action, these claim limitations are treated as optional steps.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-14 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanabe et al. (US 2013/0122488).
Regarding claim 9, Tanabe et al. teach an analysis method comprising: 
fixing analytes to a surface of a substrate (e.g., micro plate 9; see ¶ 0072, 0095 for example); 
binding particles to the analytes so as to label the analytes, the particles having a substantially spherical shape and a greater diameter than that of the analytes (see ¶ 0072, Fig. 2A for example);
optically scanning (see e.g., optical system 2-17) the surface by irradiating laser light (¶ 0072-0073+); 
detecting pulse waves included in a detection signal obtained by scanning the substrate (see Figs. 7A-7B for example); 
measuring a pulse width of each detected pulse wave and a pulse interval between two pulse waves which are consecutively detected (see Figs. 7A-7B for example); and 
counting the analytes, determining that two particles are bound to one analyte (¶ 0021+). 
Regarding the limitations in claim 9 “preliminarily obtaining a first pulse width and a first pulse interval when detecting pulse waves including two pulses by optically scanning adjacent two particles by irradiating laser light, the first pulse width being a pulse width of one of the two pulses and the first pulse interval being an interval between the two pulses; preliminarily obtaining a second pulse width when detecting pulse waves including a single pulse by optically scanning a particle isolated from other particles by irradiating laser light, the second pulse width being a pulse width of the single pulse; [...] measuring a pulse width of each detected pulse wave and a pulse interval between two pulse waves which are consecutively detected when optically scanning the surface by irradiating laser light”, the limitations use the term “when” and it would appear the these steps only occur when specific conditions are met.  Since steps for the specific conditions are not positively claimed, these limitations have been treated as optional steps.  
Similarly in claim 9, the limitation “[...] determining that two particles are bound to one analyte, and determining that an analyte count is one, when it is determined that two pulse waves are consecutively detected and each pulse wave has a pulse width less than the first reference 
Regarding claim 9, the limitation “preliminarily storing in a storage unit a first reference value, a second reference value, and a third reference value” appears to be arbitrary numbers without specific relations to the analysis method.  Specifically, one could pick any points of a width that would give “the first reference value being a width greater than the first pulse width and less than the second pulse width, the second reference value being a width greater than the second pulse width, and the third reference value being a width greater than the first pulse interval” as the limitation as claimed does not require any calculations.  The limitation appears to be sufficiently broad to have properly read on the teachings of the computer (18) capable of storing a series of data in an arbitrary manner (¶ 0095).  In the event that the limitation is not shown with sufficient specificity, then it would have been obvious to one having ordinary skill in the art to store reference values in a storage unit or analysis.

Regarding claims 13 & 14 Tanabe et al. teach:
13. The analysis method according to claim 9, wherein, the first reference value is a sum of a first pulse width and a predetermined value (¶ 0001, 0021). 
14. The analysis method according to claim 11, wherein, the second reference value is a sum of a second pulse width and a predetermined value.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Objection to the specification has been withdrawn.
35 U.S.C. §112(b) rejections are maintained and revised as set forth above.  
In response to the Applicant’s argument newly amended claim 9, Examiner disagrees.  Tanabe et al. teach, among other things, binding particles to the analytes, the particles having a substantially spherical shape and a greater diameter than that of the analytes (see ¶ 0072, Fig. 2A for example); optically scanning (see e.g., optical system 2-17) the surface by irradiating laser light (¶ 0072-0073+).
Regarding the limitations in claim 9 “preliminarily obtaining a first pulse width and a first pulse interval when detecting pulse waves including two pulses by optically scanning adjacent two particles by irradiating laser light, the first pulse width being a pulse width of one of the two pulses and the first pulse interval being an interval between the two pulses; preliminarily obtaining a second pulse width when detecting pulse waves including a single pulse by optically scanning a particle isolated from other particles by irradiating laser light, the second pulse width being a pulse width of the single pulse; [...] measuring a pulse width of each detected pulse wave and a pulse interval between two pulse waves which are consecutively detected when optically scanning the surface by irradiating laser light”, the limitations use the term “when” and it would 
Similarly in claim 9, the limitation “[...] determining that two particles are bound to one analyte, and determining that an analyte count is one, when it is determined that two pulse waves are consecutively detected and each pulse wave has a pulse width less than the first reference value stored in the storage unit, and when it is determined that the pulse interval between the two pulse waves is less than the third reference value stored in the storage unit”, this limitation appears to be an optional step without positively reciting active determining steps, see above.  The claim indicates steps of “when it is determined”, i.e., only when it is determined.  However, when it is not determined, then these method limitations would not occur, i.e., “determining that two particles are bound to one analyte, and determining that an analyte count is one [...]”.  This analogy applies, mutatis mutandis, to claims 10-12.
Regarding claim 9, the limitation “preliminarily storing in a storage unit a first reference value, a second reference value, and a third reference value” appears to be arbitrary numbers without specific relations to the analysis method.  Specifically, one could pick any points of a width that would give “the first reference value being a width greater than the first pulse width and less than the second pulse width, the second reference value being a width greater than the second pulse width, and the third reference value being a width greater than the first pulse interval” as the limitation as claimed does not require any calculations.  The limitation appears to be sufficiently broad to have properly read on the teachings of the computer (18) capable of storing a series of data in an arbitrary manner (¶ 0095).  In the event that the limitation is not shown with sufficient specificity, then it would have been obvious to one having ordinary skill in the art to store reference values in a storage unit or analysis.

Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Nakata et al. (US 2014/0175262) teach an analysis method comprising: 
fixing analytes to a surface of a substrate (see ¶ 0087 for example); 
binding particles to the analytes so as to label the analytes, the particles having a substantially spherical shape and a greater diameter than that of the analytes (see ¶ 0071, Fig. 2A for example);
optically scanning the surface by irradiating laser light (¶ 0071-0072+); 
detecting pulse waves included in a detection signal obtained by scanning the substrate (¶ 0076 & Fig. 2 for example). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798